
	
		II
		111th CONGRESS
		2d Session
		S. 3760
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2010
			Mr. Bingaman (for
			 himself and Mr. Kerry) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand
		  personal savings and retirement savings coverage by allowing employees not
		  covered by qualified retirement plans to save for retirement through automatic
		  IRAs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Automatic IRA Act of
			 2010.
		2.Employees not
			 covered by qualified retirement plans or arrangements entitled to participate
			 in automatic IRA arrangements
			(a)In
			 generalSubchapter D of chapter 1 of the Internal Revenue Code of
			 1986 (relating to pension, profit-sharing, stock bonus plans, etc.) is amended
			 by inserting at the end the following new part:
				
					IVAutomatic IRA
				arrangements
						
							Sec. 438. Right to automatic
				  IRA arrangements at work.
							Sec. 439. Automatic
				  IRAs.
							Sec. 440. Rules relating to
				  choice of IRA providers.
						
						438.Right to
				automatic IRA arrangements at work
							(a)Requirement To
				provide automatic IRA arrangementIf an applicable employer does
				not maintain a qualified plan or arrangement (as defined in subsection (i)) for
				any calendar year, the employer shall make available an automatic IRA
				arrangement which meets the requirements of this section to each qualifying
				employee of the employer for the calendar year.
							(b)Qualifying
				employee definedFor purposes of this section—
								(1)In
				generalThe term qualifying employee means any
				employee of the employer other than an excludable employee.
								(2)Excludable
				employeeThe term excludable employee means any
				employee who is in one of the following categories of employees that the
				employer elects to exclude from treatment as qualifying employees—
									(A)employees
				described in section 410(b)(3),
									(B)employees who
				have not attained the age of 18 before the beginning of the calendar year,
				or
									(C)employees who
				have not completed at least 3 months of service with the employer.
									(3)Exception for
				employees of governments and churchesThe term qualifying
				employee shall not include an employee of—
									(A)a government or
				entity described in section 414(d), or
									(B)a church or a
				convention or association of churches which is exempt from tax under section
				501, including any employee described in section 414(e)(3)(B).
									(4)Plan sponsor’s
				employees
									(A)In
				generalIf—
										(i)an employer
				maintains 1 or more qualified plans or arrangements, and
										(ii)the employees of
				a subsidiary, division, or other major business unit of the employer are not
				generally eligible to participate in any such qualified plan or
				arrangement,
										then,
				except as provided in subparagraph (B), the employer shall make available an
				automatic IRA arrangement which meets the requirements of this section to all
				qualifying employees described in clause (ii) for the calendar year.(B)Exception for
				certain employeesAn employer may exclude from coverage under the
				automatic IRA arrangement under subparagraph (A)—
										(i)any employee not
				eligible to participate in any qualified plan or arrangement solely because the
				employee has not satisfied the minimum age and service requirements for
				participation in the plan or arrangement,
										(ii)in the case of
				an employer which maintains a qualified plan or arrangement which consists of a
				section 403(b) annuity contract (including a custodial account), an arrangement
				described in section 408(p), or a simplified employee pension described in
				section 408(k), any employee who is permitted to be excluded from, or who is
				not required to be eligible to participate in, any such plan, arrangement, or
				pension under section 403(b)(12), 408(p)(4), or 408(k)(2), whichever is
				applicable.
										(5)Designation of
				qualifying employeesThe Secretary shall issue guidelines for
				determining the class or classes of qualifying employees to be covered by an
				automatic IRA arrangement. Such guidelines shall permit employers to designate
				under paragraph (2) the classification or categories of employees who are not
				eligible for the arrangement.
								(6)Employee
				includes self-employedFor purposes of this part, an employer
				described in section 401(c)(4) may elect to treat self-employed individuals
				(within the meaning of section 401(c)(1)) as employees of the trade or
				business, except that if the employer has employees other than such
				individuals, the employer may only make the election under this paragraph if
				the employer makes available an automatic IRA arrangement to such other
				employees in accordance with the rules of subsection (a) and paragraph
				(4).
								(c)Automatic IRA
				arrangementFor purposes of this section, the term
				automatic IRA arrangement means an arrangement of an
				employer—
								(1)under which, in
				accordance with subsection (d)—
									(A)a qualifying
				employee may elect to have an amount contributed to a designated automatic IRA
				established on behalf of the employee instead of having that amount paid to the
				employee directly in cash,
									(B)a qualifying
				employee is treated as having elected such contributions in the amount
				specified in subsection (d)(2) until the employee specifically elects not to
				have such contributions made (or specifically elects to have such contributions
				made at a different percentage or in a different amount), and
									(C)the contributions
				are invested as provided in subsection (d)(3),
									(2)under which
				payments are to be made to the designated automatic IRA of each qualifying
				employee by having the employer of the employee—
									(A)make periodic
				direct deposit or other payroll deposit payments (including electronic
				payments) to the plan by payroll deduction, or
									(B)in the case of
				employees not paid through regular periodic payments, make such deposit or
				payments in such manner as the Secretary may provide in guidance, including
				through available automatic debit or similar arrangements or the use of
				authorized intermediary entities such as business, professional, or trade
				associations,
									(3)under which the
				payments described in paragraph (1) are to be made by the employer on or
				before—
									(A)the last day of
				the month following the month in which the compensation would otherwise have
				been payable to the employee in cash, or
									(B)such later date
				as the Secretary may prescribe, except that the Secretary may not prescribe a
				date later than the due date for the deposit of tax required to be deducted and
				withheld under chapter 24 (relating to collection of income tax at source on
				wages) for the payroll period to which such payments relate, and
									(4)which meets the
				notice and election requirements of subsection (e).
								(d)Definitions and
				rules relating to automatic enrollment requirementsFor purposes
				of this section—
								(1)Designated
				automatic IRA
									(A)In
				generalExcept as provided in subparagraph (B), the term
				designated automatic IRA means, with respect to any automatic IRA
				arrangement of an employer, an automatic IRA of a provider designated by, or on
				behalf of, the employer under subsection (g).
									(B)IRA specified
				by employeeAn employer may also elect to allow each of its
				qualifying employees to designate an individual retirement plan (whether or not
				an automatic IRA) established by or on behalf of the employee as the designated
				automatic IRA with respect to that employee.
									(C)Special
				rules
										(i)Notice
				requirementIf contributions are made to designated automatic
				IRAs that are designated by the employer in accordance with subparagraph (A),
				the employer shall provide each participating employee a standard written
				notice, as provided by the Secretary, that the employee’s balance may be
				periodically transferred without cost or penalty from the designated automatic
				IRA to another individual retirement plan, or to a retirement bond described in
				section 440(d), established by or on behalf of the employee.
										(ii)Treatment of
				periodic transfersFor tax treatment of transfers described in
				clause (i), see subsection (f)(3).
										(D)Contributions
				to designated automatic irasAn employer shall not be treated as
				failing to satisfy the requirements of this section or any other provision of
				this title merely because the employer makes all contributions (or all
				contributions on behalf of qualifying employees who do not specify a designated
				automatic IRA under subparagraph (B)) to a designated automatic IRA or to a
				retirement bond described in section 440(d) and held on behalf of the
				employee.
									(2)Amount of
				contributions
									(A)In
				generalThe amount specified in this paragraph is—
										(i)3
				percent of compensation, or
										(ii)such other
				percentage of compensation as is specified in regulations prescribed by the
				Secretary which is not less than 2 percent or more than 4 percent.
										(B)Authority of
				Secretary to provide for periodic increasesIn the case of
				qualifying employees under an automatic IRA arrangement for 2 or more
				consecutive years, the Secretary may by regulation provide for periodic (not
				more frequent than annual) increases in the percentage of compensation an
				employee is deemed to have elected under subparagraph (A).
									(C)Permitted
				additional procedures to limit contributionsAn employer—
										(i)shall have no
				responsibility for any calendar year for determining whether, or ensuring that,
				the contributions with respect to any employee do not exceed the deductible
				amount in effect for taxable years beginning in the calendar year under section
				219(b)(5) (determined without regard to subparagraph (B) thereof), and
										(ii)shall not be
				treated as failing to satisfy the requirements of this section or any other
				provision of this title merely because the employer chooses to limit the
				contributions under this subsection on behalf of a qualifying employee for any
				calendar year in a manner reasonably designed to avoid exceeding such
				deductible amount.
										(3)Investment of
				assets in automatic iras
									(A)Investment in
				specified optionsAmounts contributed under this subsection for a
				calendar year shall, unless otherwise directed by the qualifying employee, be
				invested in—
										(i)the principal
				preservation investment option of the designated automatic IRA described in
				section 439(c)(2)(A) if, as of the close of the preceding calendar year or at
				such other time as may be prescribed by the Secretary, the outstanding balance
				of such plan was less than the amount described in paragraph (2)(C)(i),
				and
										(ii)if clause (i)
				does not apply, the blended investment option of the designated automatic IRA
				described in section 439(c)(2)(B),
										except
				that the Secretary may provide by regulation or other guidance that, in the
				case of a designated automatic IRA to which clause (ii) applies, amounts
				previously invested in the principal preservation option shall be reinvested in
				the blended investment option.(B)Type of
				automatic iraA qualifying employee for whom a designated
				automatic IRA is established under paragraph (1)(A) may elect, at such time and
				in such manner and form as the Secretary may prescribe, whether to treat the
				plan as described, or not described, in section 408A. If no such election is
				made, the plan shall be treated as described in section 408A.
									(4)Alternative
				automatic enrollment procedureAn arrangement shall not be
				treated as failing to meet the automatic enrollment requirements under
				subsection (c)(1)(B) merely because the employer, in accordance with guidance
				prescribed by the Secretary, elects to provide employees with communications
				informing the employees that the employer wishes to obtain from each employee
				an affirmative election either to contribute (including specification by the
				employee of the information necessary to permit the election to be implemented)
				or not to contribute to an automatic IRA, except that such employer shall treat
				any employee who fails to make such an election in the manner provided under
				subsection (c)(1)(B).
								(e)Election and
				notice requirements
								(1)Election
				requirementsEach automatic IRA arrangement shall permit—
									(A)each qualifying
				employee to elect, during the 60-day period or other period specified by the
				Secretary before the beginning of any calendar year (and during the 60-day
				period or other period specified by the Secretary before the first day the
				employee is eligible to participate), to participate in the arrangement, or to
				modify the employee's election under the arrangement (including the amounts
				subject to the arrangement and the manner in which such amounts are invested),
				for such year, and
									(B)subject to a
				requirement for reasonable notice, an employee to elect to terminate
				participation in the arrangement at any time during a calendar year, except
				that if an employee so terminates, the employer may provide that the employee
				may not resume participation until the beginning of the next calendar
				year.
									(2)Employer
				noticeUnder an automatic IRA arrangement, the employer shall
				provide, within a reasonable period before the beginning of each period
				described in paragraph (1)(A), a notice to each qualifying employee meeting the
				requirements of section 414(w)(4).
								(3)Model notice,
				forms, and websiteThe Secretary, in consultation with the
				Secretary of Labor, shall—
									(A)provide a model
				notice, written in a manner calculated to be understandable to the average
				worker, that is simple for employers to use, that meets the requirements of
				paragraph (2), and that informs qualifying employees of the automatic
				enrollment arrangement (including the types of individual retirement plans to
				which contributions may be deposited),
									(B)provide model
				forms for enrollment, including automatic enrollment, in an automatic IRA
				arrangement, and
									(C)establish an
				Internet website under section 440 that allows employers and individuals to
				obtain information on automatic IRA arrangements and on saving and investing
				for retirement, and to obtain required notices and forms.
									(4)Coordination
				with withholdingThe Secretary shall modify the withholding
				exemption certificate under section 3402(f) so that, in the case of any
				qualifying employee covered under an automatic IRA arrangement, any notice and
				election requirements with respect to the arrangement may be met through the
				use of an attachment to such certificate or other modifications of the
				withholding exemption procedures.
								(f)Automatic IRA
				contributions treated like other contributions to individual retirement
				plans
								(1)Tax treatment
				unaffectedThe fact that a contribution to an individual
				retirement plan is made on behalf of a qualifying employee under an automatic
				IRA arrangement instead of being made directly by the employee shall not affect
				the deductibility or other tax treatment of the contribution or of other
				amounts under this title.
								(2)Payroll savings
				contributions taken into accountAny contribution made on behalf
				of a qualifying employee under an automatic IRA arrangement shall be taken into
				account in applying the limitations on contributions to individual retirement
				plans and the other provisions of this title applicable to individual
				retirement plans as if the contribution had been made directly by the
				employee.
								(3)Rollover limit
				not to applyFor purposes of section 408(d)(3)(B), there shall be
				disregarded any qualified rollover contribution which is a transfer described
				in subsection (d)(1)(C)(i).
								(g)Designation of
				provider for employer's automatic IRA arrangement
								(1)In
				generalFor purposes of subsection (d)(1)(A), the provider of an
				automatic IRA under any automatic IRA arrangement of an employer shall be the
				trustee or issuer of the individual retirement plan and shall be determined
				under one of the following methods:
									(A)Provider
				designated by employer
										(i)In
				generalAn employer may designate a single provider for the
				automatic IRA arrangement.
										(ii)Exemption from
				erisaIf the provider designated by the employer is included on
				the list of providers contained in the website established under section
				440(b), see the exemption under section 3(2)(C) of the Employee Retirement
				Income Security Act of 1974 of the arrangement from such Act.
										(B)Election to use
				default providerAn employer may elect to have the provider
				selected on the employer’s behalf under the procedures established under
				section 440(c).
									(C)Election to
				invest in retirement bondsAn employer may elect to have the
				provider be the Secretary by electing to have contributions under an automatic
				IRA arrangement invested in retirement bonds described in section
				440(d).
									(2)Multiple
				employer arrangements and use of record keepersAn employer shall
				be treated as meeting the requirements of this subsection if, in accordance
				with the procedures established under section 440(e), the provider is selected
				through the use of a record keeper described in section 440(e)(1)(A), a sponsor
				of a multiple employer arrangement described in section 440(e)(1)(B), or
				another intermediary authorized by the Secretary under section
				440(e)(1)(C).
								(h)Applicable
				employerFor purposes of this section—
								(1)In
				generalThe term applicable employer means, with
				respect to any calendar year, an employer which had at least the applicable
				number of employees who received at least $5,000 of compensation (as defined in
				section 408(p)(6)(A)) from the employer for the preceding calendar year.
								(2)Employers not in
				existenceSuch term shall not include an employer which was not
				in existence at all times during the calendar year and the preceding calendar
				year.
								(3)Operating
				rulesIn determining the number of employees for purposes of this
				subsection—
									(A)any rule
				applicable in determining the number of employees for purposes of section
				408(p)(2)(C) shall be applicable under this subsection,
									(B)all members of the
				same family (within the meaning of section 318(a)(1)) shall be treated as 1
				individual, and
									(C)any reference to
				an employer shall include a reference to any predecessor employer.
									(4)Applicable
				numberFor purposes of paragraph (1), the term applicable
				number means the number of employees determined in accordance with the
				following table:
									
										
											
												If the calendar year is:The
						applicable number for the preceding
						calendar year is:
												
											
											
												2012100
												
												201350
												
												201425
												
												2015 or thereafter10.
												
											
										
									
								(i)Qualified plan
				or arrangementFor purposes of this section—
								(1)In
				generalThe term qualified plan or arrangement means
				a plan, contract, pension, or trust described in section 219(g)(5).
								(2)Excluded
				plansSuch term shall not include a plan or arrangement
				if—
									(A)the plan or
				arrangement is frozen as of the first day of the preceding calendar year,
				or
									(B)in the case of a
				plan or arrangement under which the only contributions are discretionary on the
				part of the sponsor, there has not been an employer contribution made to the
				plan or arrangement for the 2-plan-year period ending with the last plan year
				ending in the second preceding calendar year and it is not reasonable to assume
				that an employer contribution will be made for the plan year ending in the
				preceding calendar year.
									(j)AuthorityThe
				Secretary may prescribe rules to prevent avoidance of the requirements of this
				section through the use of insubstantial, frozen, or suspended plans or
				arrangements or by other means.
							439.Automatic
				IRAs
							(a)General
				ruleFor purposes of this title—
								(1)an automatic IRA
				shall be treated in the same manner as an individual retirement plan,
				and
								(2)the determination
				of whether the automatic IRA is described in section 408 or 408A shall be made
				on the basis of whether it meets the requirements of either such
				section.
								(b)Automatic
				IRAFor purposes of this section, the term automatic
				IRA means an individual retirement plan (as defined in section
				7701(a)(37)) which meets the investment and fee requirements set forth in this
				section.
							(c)Investment
				options
								(1)In
				generalThe Secretary of Labor and the Secretary, in consultation
				with the Chairman of the Securities and Exchange Commission, shall, not later
				than 18 months after the date of the enactment of this section, prescribe
				regulations which set forth the requirements for each of the classes of
				investments described in paragraph (2) and procedures for determining which
				assets meet the requirements for each of such classes.
								(2)Investment
				classesThe regulations under paragraph (1) shall provide that an
				automatic IRA shall allow the individual on whose behalf the individual
				retirement plan is established to invest contributions to, and earnings of, the
				plan only in the following investment options:
									(A)Principal
				preservationA class of assets or fund that is designed to
				protect the principal of the individual on an ongoing basis, including passbook
				savings, certificates of deposit, insurance contracts, mutual funds, United
				States savings bonds (which may be indexed for inflation), or similar classes
				of assets.
									(B)Blended
				investment optionA broadly diversified class of assets or fund,
				as specified in such regulations, that is substantially similar to target date,
				life cycle, balanced or similar funds, as so specified.
									(C)Third
				optionA broadly diversified class of assets or fund providing a
				somewhat higher investment in equities than the investment options under
				subparagraph (B), as specified in such regulations.
									(3)Use of low-cost
				funds; avoidance of complexityThe Secretary of Labor and the
				Secretary shall, in the regulations prescribed under paragraph (1), provide
				that the investment options under subparagraphs (A), (B), and (C) thereof be
				based on low-cost investment options, which may include index funds, and
				provide that such investment options avoid undue complexity.
								(4)FlexibilityThe
				Secretary of Labor and the Secretary, in consultation with the Chairman of the
				Securities and Exchange Commission, shall periodically review the investment
				options under paragraph (2) to ensure that such options include appropriate
				alternative investment options that become available after the initial
				investment options are established. The Secretary of Labor and the Secretary,
				in consultation with the Chairman of the Securities and Exchange Commission,
				may revise such options if the Secretary of Labor and the Secretary determine
				necessary, but only to the extent that the new options—
									(A)are consistent
				with the risk-return profiles of the investment classes described in paragraph
				(2), and
									(B)are low-cost
				investment options as provided in paragraph (3).
									(d)Investment
				fees
								(1)In
				generalThe Secretary of Labor and the Secretary, in consultation
				with the Chairman of the Securities and Exchange Commission, shall include in
				the regulations under subsection (c)(1)—
									(A)clear and uniform
				methods for reporting the fees imposed with respect to the investment options
				provided under subsection (c), and
									(B)a prohibition on
				charging additional fees solely on the basis that the balance in an automatic
				IRA is small.
									(2)AvailabilityThe
				Secretary shall provide for the information described in paragraph (1)(A) to be
				furnished or made available to employers and employees, and included on the
				Internet website established under section 440, in such a manner that employers
				and employees will be able to easily compare fees of all providers under the
				various investment options.
								(3)FeesFor purposes of this subsection, the term
				fee includes any fee, commission, asset management charge,
				compensation for services, or any other charge or expense specified in the
				regulations described in paragraph (1) which is imposed with respect to the
				automatic IRA.
								440.Rules relating
				to choice of investment providers
							(a)In
				generalThe Secretary shall
				establish a program to assist in the implementation of this part. Such program
				shall include—
								(1)the establishment of an Internet website
				meeting the requirements of subsection (b),
								(2)the establishment of an arrangement meeting
				the requirements of subsection (c) for the default assignment of automatic IRA
				providers to employers, and
								(3)procedures for record keepers, multiple
				employer arrangements, and other intermediaries described in section 440(e) to
				administer any automatic IRA arrangement of an employer required under this
				section.
								(b)Internet
				website
								(1)In
				generalThe Secretary shall
				develop an Internet website or other electronic means by which—
									(A)employers can obtain information on
				automatic IRA arrangements, including the required notices and forms described
				in section 438(e)(3)(C),
									(B)providers of automatic IRAs may register
				for inclusion in a list of providers of automatic IRAs from which employers may
				designate for purposes of section 438(g)(1)(A),
									(C)employers may
				elect to have contributions under an automatic IRA arrangement made to a
				provider selected under the default provider program established under
				subsection (c), and
									(D)employers may
				elect to have contributions under an automatic IRA arrangement made to the
				retirement bond program established under subsection (d).
									(2)RegistrationA provider seeking to register under
				paragraph (1)(B) shall provide such information as the Secretary may require in
				order to ensure that an employer may easily compare and select a provider from
				among providers that serve the employer's geographic area and that are
				appropriate for the employer taking into account other relevant characteristics
				of the employer.
								(3)Secretary may
				limit registrationThe Secretary—
									(A)may by regulation
				provide standards for inclusion on the website list described in paragraph
				(1)(B), and
									(B)shall establish
				procedures for a provider to certify that it meets those standards.
									(c)Default
				assignment of automatic IRA providers
								(1)In
				generalThe Secretary shall
				include in the program under subsection (a) an arrangement under which
				employers electing under section 438(g)(1)(B) to be included in the program
				would be randomly assigned a provider from the participating providers selected
				under paragraph (2) to establish automatic IRAs for its employees under the
				automatic IRA arrangement.
								(2)EstablishmentThe Secretary, through a competitive
				process, shall select providers of automatic IRAs for participation in the
				arrangement under this subsection from among providers who apply for inclusion
				in such arrangement. The Secretary shall select such providers, and the number
				of such providers, taking into account—
									(A)the extent of the provider's willingness to
				accept all employers that are in the geographic area the provider serves, that
				elect to participate in the arrangement under paragraph (1), and that are
				randomly assigned to the provider,
									(B)the investment
				options offered through the provider's automatic IRA, particularly the value
				such options offer to participants (taking into account the relative fees),
				and
									(C)whether or not
				inclusion of the provider will avoid concentration of assets in too few
				providers.
									(3)Alternate
				arrangementThe Secretary may establish an alternate arrangement
				to carry out the responsibilities of the participating providers under this
				subsection if the Secretary determines such arrangement would reduce
				administrative costs and burdens.
								(d)Retirement bond
				program
								(1)In
				generalThe Secretary shall include in the program under
				subsection (a) an arrangement under which—
									(A)employers may
				elect for purposes of section 438(g)(1)(C) to have all payments described in
				section 438(c)(1) with respect to a qualifying employee be deposited for
				investment in a retirement bond described in paragraph (3) in the name of such
				qualifying employee, and
									(B)if the value of
				the retirement bond as of the time specified in clause (i) of section
				438(d)(3)(A) exceeds the amount specified in such clause, the Secretary shall,
				unless otherwise directed by the qualifying employee after receiving written
				notice, redeem such bond and transfer the proceeds from such redemption (and
				any subsequent deposits described in subparagraph (A)) to the blended
				investment option of the automatic IRA described in section 439(c)(2)(B)
				established for such employee by a provider selected under subsection (c) as
				the provider for employees of that employer.
									(2)Details of
				arrangement
									(A)SimplificationThe
				Secretary shall ensure that under the arrangement no more than 1 retirement
				bond of each type (traditional or Roth) is issued for each TIN and that
				contributions may be applied to the purchase of retirement bonds without undue
				administrative or paperwork requirements.
									(B)Treatment of
				contributionsFor purposes of this title—
										(i)any payment
				invested under the arrangement shall be treated as if it were contributed to
				and held under an individual retirement plan established on behalf of the
				employee and as if the provider of the individual retirement plan were
				described in section 408(a)(2), and
										(ii)for purposes of
				section 408(d)(3)(B), the transfer under paragraph (1)(B) or subparagraph (C)
				shall be disregarded.
										(C)Forwarding of
				certain paymentsIf—
										(i)an employer has
				elected to make contributions to the Secretary, and
										(ii)either—
											(I)an employee has
				designated a provider to receive automatic payroll deduction contributions,
				or
											(II)the Secretary
				has transferred the proceeds of a redeemed retirement bond to the provider
				selected under the procedures under paragraph (1)(B),
											then the
				Secretary shall periodically forward the amount contributed to the designated
				or selected provider.(D)NoticeThe
				Secretary shall provide notice to a qualifying employee within a reasonable
				period before a redemption under paragraph (1)(B) that informs the employee of
				the option to direct the Secretary not to redeem such bond or to transfer the
				proceeds of the redemption to an individual retirement plan of a provider
				selected by the employee.
									(3)Retirement
				bondsFor purposes of this
				subsection, the term retirement bond means a bond issued under
				chapter 31 of title 31, which by its terms, or by regulations or other guidance
				prescribed by the Secretary under such chapter—
									(A)provides for
				interest to be credited at rates that take into account the expected duration
				of the funds invested in retirement bonds,
									(B)provides for the
				interest to be determined or adjusted in a manner and with sufficient frequency
				to provide substantial protection from inflation,
									(C)is designed for
				investment under an automatic IRA, and
									(D)is not
				transferable.
									(e)Alternative
				structures
								(1)In
				generalThe Secretary may, under the program established under
				subsection (a), establish procedures under which the responsibilities for
				implementing an automatic IRA arrangement under this part may be carried out
				through—
									(A)record keepers
				(including persons performing recordkeeping services in connection with their
				investment products, payroll processors, or payroll software providers) that
				meet such requirements as the Secretary and the Secretary of Labor may
				establish and that contract with providers of automatic IRAs,
									(B)sponsors of
				arrangements involving multiple employers, or
									(C)other
				intermediaries authorized by the Secretary and the Secretary of Labor.
									(2)Other
				rules
									(A)BondingThe
				requirements under paragraph (1)(A) may include bonding requirements similar to
				the requirements under section 412 of the Employee Retirement Income Security
				Act of 1974 for persons who handle money or other property of automatic
				IRAs.
									(B)Separate
				accountsFor purposes of this part, each separate account under a
				trust created or organized in the United States by a person described in
				paragraph (1) or a provider of an automatic IRA shall, except to the extent
				provided by the Secretary, be treated as an individual retirement account
				described in section 408(a) if the trust would be described in section 408(c)
				had it been created or organized by an employer.
									(3)Rule of
				constructionNothing in this subsection shall be construed to
				prohibit a person described in paragraph (1) that otherwise qualifies as a
				trustee or issuer of an automatic IRA from registering for inclusion in the
				list described in subsection (b)(1)(B) or participating in the competitive
				process under subsection
				(c)(2).
								.
			(b)Notice of
			 availability of investment guidelinesSection 408(i) of the
			 Internal Revenue Code of 1986 (relating to reports) is amended by adding at the
			 end the following new sentence: Any report furnished under paragraph (2)
			 to an individual shall include notice of the availability of, and methods of
			 acquiring, the basic investment guidelines prepared by the Secretary of
			 Labor..
			(c)Development of
			 basic investment guidelines
				(1)In
			 generalThe Secretary of Labor shall, in consultation with the
			 Secretary of the Treasury, develop and publish basic guidelines for investing
			 for retirement. Except as otherwise provided by the Secretary of Labor, such
			 guidelines shall include—
					(A)information on the
			 benefits of diversification,
					(B)information on the
			 essential differences, in terms of risk and return, between various pension
			 plan investments, including stocks, bonds, mutual funds, and money market
			 investments,
					(C)information on how
			 an individual’s pension plan investment allocations may differ depending on the
			 individual’s age and years to retirement and on other factors determined by the
			 Secretary of Labor,
					(D)sources of
			 information where individuals may learn more about pension rights, individual
			 investing, and investment advice, and
					(E)such other
			 information related to individual investing as the Secretary of Labor
			 determines appropriate.
					(2)Calculation
			 informationThe guidelines under paragraph (1) shall include
			 addresses for Internet sites and worksheets which a participant or beneficiary
			 in a pension plan may use to calculate—
					(A)the retirement age
			 value of the participant’s or beneficiary’s nonforfeitable pension benefits
			 under the plan (expressed as an annuity amount and determined by reference to
			 varied historical annual rates of return and annuity interest rates),
			 and
					(B)other important
			 amounts relating to retirement savings, including the amount which a
			 participant or beneficiary would be required to save annually to provide a
			 retirement income equal to various percentages of current salary (adjusted for
			 expected growth prior to retirement).
					(3)Public
			 commentThe Secretary of Labor shall provide at least 90 days for
			 public comment on proposed guidelines before publishing the final
			 guidelines.
				(4)Rules relating
			 to guidelinesThe guidelines under paragraph (1)—
					(A)shall be written
			 in a manner calculated to be understood by the average plan participant,
			 and
					(B)may be delivered in
			 written, electronic, or other appropriate manner to the extent such manner
			 would ensure that the guidelines are reasonably accessible to participants and
			 beneficiaries.
					(d)Failure To
			 provide access to automatic IRA arrangementsChapter 43 of the
			 Internal Revenue Code of 1986 (relating to qualified pension, etc., plans) is
			 amended by adding at the end the following new section:
				
					4980J.Requirements
				for applicable employers to provide employees access to automatic IRA
				arrangements
						(a)General
				ruleThere is hereby imposed a tax on any failure by an
				applicable employer (as defined in section 438(h)) to meet the requirements of
				section 438 for a calendar year.
						(b)Amount
							(1)In
				generalThe amount of the tax imposed by subsection (a) on any
				failure for any calendar year shall be $100 with respect to each employee to
				whom such failure relates.
							(2)Tax not to apply
				where failure not discovered and reasonable diligence
				exercisedNo tax shall be imposed by subsection (a) on any
				failure during any period for which it is established to the satisfaction of
				the Secretary that the employer subject to liability for the tax did not know
				that the failure existed and exercised reasonable diligence to meet the
				requirements of section 438.
							(3)Tax not to apply
				to failures corrected within 90 daysNo tax shall be imposed by
				subsection (a) on any failure if—
								(A)the employer
				subject to liability for the tax under subsection (a) exercised reasonable
				diligence to meet the requirements of section 438, and
								(B)the employer
				provides the automatic IRA arrangement described in section 438 to each
				employee eligible to participate in the arrangement by the end of the 90-day
				period beginning on the first date the employer knew, or exercising reasonable
				diligence would have known, that such failure existed.
								(4)Waiver by
				SecretaryIn the case of a failure which is due to reasonable
				cause and not to willful neglect, the Secretary may waive part or all of the
				tax imposed by subsection (a) to the extent that the payment of such tax would
				be excessive or otherwise inequitable relative to the failure involved. The
				Secretary, in consultation with the Secretary of Labor, may establish a
				voluntary corrections program as part of the waiver authority under this
				paragraph.
							(c)Procedures for
				noticeThe Secretary may prescribe and implement procedures for
				obtaining from employers confirmation that such employers are in compliance
				with the requirements of section 438. The Secretary, in the Secretary’s
				discretion, may prescribe that the confirmation shall be obtained on an annual
				or less frequent basis, and may use for this purpose the annual report or
				quarterly report for employment taxes, or such other means as the Secretary may
				deem
				advisable.
						.
			(e)Provisions
			 relating to penalties
				(1)Penalty for
			 failure timely to remit contributions to automatic ira
			 arrangementsSection 4975(c) of the Internal Revenue Code of 1986
			 is amended by adding at the end the following new paragraph:
					
						(7)Special rule
				for automatic IRA arrangementsFor purposes of paragraph (1), if
				an employer is required under an automatic IRA arrangement under section 438 to
				deposit amounts withheld from an employee's compensation into a designated
				automatic IRA but fails to do so within the time prescribed under such
				arrangement, such amounts shall be treated as assets of the automatic
				IRA.
						.
				(2)Waiver of early
			 withdrawal penalty for certain distributions following initial election to
			 participate in qualified automatic IRA arrangementSubsection
			 (t) of section 72 of such Code is amended by adding at the end the following
			 new paragraph:
					
						(11)Distribution
				following initial election to participate in qualified automatic IRA
				arrangementParagraph (1)
				shall not apply in the case of a distribution to a qualifying employee made not
				later than 90 days after the initial election under section
				438(c)(1)(A).
						.
				(f)Coordination
			 with ERISA
				(1)Exemption
					(A)In
			 generalSection 3(2) of the Employee Retirement Income Security
			 Act of 1974 (29 U.S.C. 1002(2)) is amended—
						(i)by
			 inserting or (C) after subparagraph (B) in
			 subparagraph (A), and
						(ii)by
			 adding at the end the following new subparagraph:
							
								(C)An automatic IRA
				arrangement described in section 438(c) of the Internal Revenue Code of 1986
				shall not be treated as an employee pension benefit plan or pension plan if,
				under the arrangement, contributions are to be made to a designated automatic
				IRA the provider of which is included on the website list established under
				section 440(b) of such Code, are to be made to an individual retirement plan
				pursuant to section 440(c), or are to be made to the Secretary of the Treasury
				for investment in retirement bonds pursuant to section
				440(d).
								.
						(B)Customer
			 identification programNotwithstanding the amendment made by
			 subparagraph (A), an individual retirement plan established pursuant to an
			 automatic IRA arrangement described in section 438(c) of the Internal Revenue
			 Code of 1986 shall, for purposes of any customer identification program
			 established under section 5318(l) of title 31, United States Code, be treated
			 as an account opened for the purpose of participating in an employee benefit
			 plan established under the Employee Retirement Income Security Act of
			 1974.
					(2)Fiduciary
			 dutiesSection 404(c)(2) of such Act is amended—
					(A)by inserting the
			 following sentence before the last sentence: In the case of an automatic
			 IRA designated by the employer under section 438 of such Code that is not
			 exempt under section 3(2)(C), a participant or beneficiary shall, for purposes
			 of paragraph (1), be treated as exercising control over the assets in the
			 account on and after the 7th day after notice has been given to an employee
			 that such automatic IRA has been established on behalf of the
			 employee., and
					(B)by inserting
			 or with respect to an automatic IRA designated by an employer under
			 section 438 of such Code after arrangement in the last
			 sentence.
					(g)Preemption of
			 conflicting State lawsSection 514(e) of the Employee Retirement
			 Income Security Act of 1974 (29 U.S.C. 1144(e)(1)) is amended by adding at the
			 end the following:
				
					(5)Notwithstanding
				any other provision of this section, this title shall supersede any law of a
				State which would directly or indirectly prohibit or restrict the establishment
				or operation of an automatic IRA arrangement in accordance with section 438 of
				the Internal Revenue Code of 1986. Nothing in this title shall be construed to
				impair or supersede any State law to the extent it provides a remedy for the
				failure to make payments required under such arrangement within the required
				time period under such section
				438.
					.
			(h)Mandatory
			 transfersSection 401(a)(31)(B) of the Internal Revenue Code of
			 1986 is amended by inserting (including an automatic IRA) after
			 individual retirement plan each place it appears.
			(i)Automatic IRA
			 Advisory Group
				(1)In
			 generalNot later than 60 days after the date of enactment of
			 this Act, the Secretary of the Treasury and the Secretary of Labor shall
			 jointly establish an Automatic IRA Advisory Group (in this subsection referred
			 to as the Advisory Group). The purpose of the Advisory Group
			 shall be to make recommendations regarding requirements for the automatic IRA
			 investment options and procedures described in section 439(c) of the Internal
			 Revenue Code of 1986, including disclosure of information regarding fees and
			 expenses and such other related matters as may be determined by the
			 Secretaries.
				(2)MembershipThe
			 Advisory Group shall consist of not more than 15 members and shall be composed
			 of—
					(A)such persons as
			 the Secretaries of the Treasury and Labor may consider appropriate to provide
			 expertise regarding investments for retirement, including providers of
			 individual retirement accounts and individual retirement annuities described in
			 section 408 or 408A of such Code; and
					(B)one or more
			 representatives of the Department of Labor and of the Department of the
			 Treasury.
					(3)CompensationThe
			 members of the Advisory Group shall serve without compensation.
				(4)Administrative
			 supportThe Department of the Treasury and the Department of
			 Labor shall jointly provide appropriate administrative support to the Advisory
			 Group, including technical assistance. The Advisory Group may use the services
			 and facilities of such Departments, with or without reimbursement, as jointly
			 determined by such Departments.
				(5)Reports by
			 advisory groupNot later than 12 months after the date of the
			 enactment of this Act, the Advisory Group shall submit to the Secretary of
			 Labor and the Secretary of the Treasury a report containing its
			 recommendations. The Secretaries may request that the Advisory Group submit
			 subsequent reports.
				(j)Conforming
			 amendmentThe table of parts for subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by inserting after the item relating
			 to part III the following new item:
				
					
						Part IV. Automatic IRA
				arrangements
					
					.
			(k)Effective
			 dateThe amendments made by this section shall apply to calendar
			 years beginning after December 31, 2011.
			3.Credit for small
			 employers maintaining automatic IRA arrangements
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business related credits) is amended
			 by adding at the end the following new section:
				
					45S.Small employer
				automatic IRA credit
						(a)General
				ruleFor purposes of section 38, in the case of an eligible
				employer maintaining an automatic IRA arrangement meeting the requirements of
				section 438 (without regard to whether the employer is required to maintain the
				arrangement), the small employer automatic IRA credit determined under this
				section for any taxable year is the amount determined under subsection
				(b).
						(b)Amount of
				credit
							(1)In
				generalThe amount of the credit determined under this section
				for any taxable year with respect to an eligible employer shall be equal to the
				lesser of—
								(A)$25 multiplied by
				the number of qualifying employees (within the meaning of section 438(b)) for
				whom contributions are made under the automatic IRA arrangement referred to in
				subsection (a) for the calendar year in which the taxable year begins,
				or
								(B)$250.
								(2)Duration of
				creditNo credit shall be determined under this section for any
				taxable year other than a taxable year which begins during the first 2 calendar
				years in which the eligible employer maintains an automatic IRA arrangement
				meeting the requirements of section 438.
							(3)Coordination
				with small employer startup creditNo credit shall be allowed
				under this section to the employer for any taxable year if a credit is
				determined under section 45E with respect to the employer for the taxable
				year.
							(c)Eligible
				employerFor purposes of this section, the term eligible
				employer means, with respect to any calendar year in which the taxable
				year begins, an employer which maintains an automatic IRA arrangement meeting
				the requirements of section 438, which had no more than 100 employees on each
				day during the preceding calendar year, and which did not maintain a qualified
				plan or arrangement (as defined in section 438(i)) during any portion of the
				calendar year preceding the adoption of the automatic IRA arrangement or any
				portion of the 2 preceding calendar years.
						(d)Other
				rulesFor purposes of this section, the rules of section 45E(e)
				shall
				apply.
						.
			(b)Credit allowed
			 as part of general business creditSection 38(b) of the Internal
			 Revenue Code of 1986 (defining current year business credit) is amended by
			 striking plus at the end of paragraph (35), by striking the
			 period at the end of paragraph (36) and inserting , plus, and by
			 adding at the end the following new paragraph:
				
					(37)in the case of an
				eligible employer (as defined in section 45S(c)) maintaining an automatic IRA
				arrangement meeting the requirements of section 438, the small employer
				automatic IRA credit determined under section
				45S(a).
					
			(c)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new item:
				
					
						Sec. 45S. Small employer automatic IRA
				credit.
					
					.
				  
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
			4.Promoting
			 qualified plans
			(a)Increase in
			 credit for small employer pension plan startup costs
				(1)In
			 generalSection 45E(b)(1) of the Internal Revenue Code of 1986 is
			 amended by striking $500 and inserting
			 $1,000.
				(2)Effective
			 dateThe amendment made by this subsection shall apply to taxable
			 years beginning after December 31, 2010.
				(b)Eliminating
			 barriers to use of multiple employer plansThe Secretaries of the
			 Treasury and Labor shall, within 12 months after the date of the enactment of
			 this Act—
				(1)prescribe
			 guidance establishing conditions under which an employer participating in a
			 plan described in section 413(c) of the Internal Revenue Code of 1986 shall not
			 have any liability under title I of the Employee Retirement Income Security Act
			 of 1974 with respect to the acts or omissions of one or more other
			 participating employers, which regulations may require that the portion of the
			 plan attributable to such participating employers be spun off to plans
			 maintained by such employers,
				(2)prescribe guidance establishing conditions
			 under which a plan described in section 413(c) of such Code may be treated as
			 satisfying the qualification requirements of sections 401(a) and 413(c) of such
			 Code despite the violation of such requirements by one or more participating
			 employers, including requiring, if appropriate, that the portion of the plan
			 attributable to such participating employers be spun off to plans maintained by
			 such employers, and
				(3)prescribe
			 guidance providing simplified means, including a model plan document, by which
			 plans described in section 413(c) of such Code may satisfy the requirements of
			 sections 102, 103, and 105 of the Employee Retirement Income Security Act of
			 1974.
				5.Studies
			(a)Studies of
			 spousal consent requirements and promotion of certain lifetime income
			 arrangementsThe Secretary of the Treasury and the Secretary of
			 Labor shall jointly conduct a separate study of the feasibility and
			 desirability of each of the following:
				(1)Extending to
			 automatic IRAs spousal consent requirements similar to, or based on, those that
			 apply under the Federal Employees’ Thrift Savings Plan, including consideration
			 of whether modifications of such requirements are necessary to apply the
			 requirements to automatic IRAs.
				(2)Promoting the use
			 of low-cost annuities, longevity insurance, or other guaranteed lifetime income
			 arrangements in automatic IRAs, including consideration of—
					(A)appropriate means
			 of arranging for, or encouraging, individuals to receive at least a portion of
			 their distributions in some form of low-cost guaranteed lifetime income,
			 and
					(B)issues presented
			 by possible additional differences in, or uniformity of, provisions governing
			 different IRAs.
					(b)Study of
			 consolidation of individual retirement plansThe Secretary of the
			 Treasury and the Secretary of Labor shall jointly conduct a separate study of
			 the feasibility and desirability of—
				(1)using data on
			 investments in individual retirement accounts and annuities to enable
			 individuals with multiple such accounts and annuities that include very small
			 amounts to receive periodic notices informing them about the location of these
			 accounts and how such accounts and annuities might be consolidated, and
				(2)using investment
			 arrangements associated with automatic IRAs to assist in addressing the problem
			 of abandoned accounts.
				(c)ReportNot
			 later than 18 months after the date of the enactment of this Act, the
			 Secretaries shall report the results of each study conducted under subsections
			 (a) and (b), together with any recommendations for legislative changes, to the
			 Committees on Finance and Health, Education, Labor, and Pensions of the Senate
			 and the Committees on Ways and Means and Education and Labor of the House of
			 Representatives.
			
